                                                                                             144-41 70th Road
                                                                                   Flushing, New York 11367
                                                                                             tel: 718.705.8706
                                                                                            fax: 718.705.8705
                                                                                    uri@horowitzlawpllc.com
                                                                                   www.horowitzlawpllc.com




April 3, 2020

       The Honorable Ronnie Abrams
       United States District Court
       Southern District of New York
       40 Foley Square
       New York, NY 10007



Via ECF


       RE:      Yaakubov v. Equifax Information Services, LLC, et al.
                U.S. District Court, Southern District of New York
                Case No. 1:20-cv-00800-RA
Your Honor,

       We represent the Plaintiff, Dina Yaakubov, in the above referenced action. We write with consent
of Defendants, Equifax Information Services, LLC (“Equifax”), and American Express Company
(“Amex”), and in accordance with Your Honor’s Individual Practices in advance of the Initial Conference,
presently scheduled for April 10, 2020 at 4:15 PM.

        We write to respectfully request an adjournment of the Initial Conference to a later date due to
Plaintiff’s counsel’s observance of the second day of Passover.

       We have conferred with Defense Counsel who consents to this request.

       This is Plaintiff’s first request for an adjournment, and the prospective adjournment will not affect
any other calendared date.

        The parties respectfully suggest a date that works best with the Court’s calendar save for April 13,
15, 16, 17, or the 24th.

       We thank Your Honor and the Court for its kind considerations and courtesies.
                                                                Application granted. The initial telephone
                                         Respectfully,          conference is hereby adjourned to April 23,
                                                                2020 at 2 PM. The parties shall call (888)
                                         /s/ Uri Horowitz       363-4749, and enter Access Code 1015508,
                                         Uri Horowitz           followed by the pound (#) key.

                                                                   SO ORDERED.
                                                                                      __________________
                                                                                      Hon. Ronnie Abrams
                                                                                      4/6/2020
